ITEMID: 001-92699
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KOKOSHKINA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 3 - Prohibition of torture;Violation of Article 5 - Right to liberty and security
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 5. The applicant was born in 1980 and lives in the Moscow Region.
6. On 3 October 2006 the applicant was arrested on suspicion of drug trafficking. On an unspecified date charges were brought against her and several other persons.
7. On 5 October 2006 the Podolsk Town Court of the Moscow Region remanded her in custody. It referred to the gravity of the charge and found that she might abscond, reoffend, threaten witnesses, destroy evidence or impede the investigation in some other way.
8. The applicant appealed. She submitted that she had no intention of absconding or interfering with the investigation and asked the court to release her on bail. She had a permanent place of residence and employment, positive references and a clean criminal record.
9. On 31 October 2006 the Moscow Regional Court upheld the detention order on appeal, finding that it had been lawful and justified. There was a well-founded suspicion of the applicant’s involvement in drug trafficking.
10. On 30 November 2006 the Podolsk Town Court extended the applicant’s detention until 3 February 2007, referring to the gravity of the charge, the risk of absconding, reoffending or interfering with the proceedings, and the need for a further investigation. In particular, it noted that it was necessary to listen to 126 recordings of the applicant’s phone conversations, to perform an expert analysis of those recordings, to carry out fingerprint, physico-chemical and psychiatric expert examinations, to make these expert opinions available to the defendants and counsel and to draft a bill of indictment.
11. The applicant appealed. She repeated her arguments advanced in the previous grounds of appeal and further claimed that the Town Court had not explained how she could interfere with the expert examinations or obstruct the listening to the recordings. She also submitted that her brother was terminally ill with cancer.
12. On 19 December 2006 the Moscow Regional Court upheld the extension order on appeal, finding that it had been lawful and justified.
13. On 1 February 2007 the Podolsk Town Court extended the applicant’s detention until 3 April 2007, referring to the gravity of the charge, “her active role in the commission of the crime”, her being the leader of an organised criminal group, her refusal to cooperate with the investigator and to name her accomplices, the risk of absconding, reoffending or interfering with the proceedings, and the need for a further investigation. In particular, it noted that it was necessary to listen to 123 recordings of the applicant’s phone conversations, to perform an expert analysis of those recordings, to identify other members of the organised criminal group, to find and question witnesses who might have information about the group’s activities, to verify whether the applicant was involved in the commission of other crimes related to drug trafficking, to bring final charges against her and her seven accomplices and to perform other investigative measures.
14. On 13 February 2007 the Moscow Regional Court upheld the extension order on appeal.
15. On an unspecified date the investigator applied for a further extension of the applicant’s detention, submitting that the investigation had not been completed. It was necessary to listen to fifty-one recordings of the applicant’s phone conversations, to perform an expert analysis of those recordings and make the results available to the defendants and counsel, to find and question witnesses who might have information about the group’s activities, to find one of the accomplices who had absconded, to find out whether the defendants were involved in the commission of other crimes related to drug trafficking, to bring final charges against them and to perform other investigative measures.
16. On 2 April 2007 the Podolsk Town Court extended the applicant’s detention until 3 June 2007, referring to the gravity of the charge, the need for a further investigation, and the risk that she might abscond, reoffend or interfere with the investigation. On 11 April 2007 the Moscow Regional Court upheld the extension order on appeal.
17. On an unspecified date the investigator applied for a further extension of the applicant’s detention, submitting that the investigation was still pending. In particular, an expert analysis of the recordings of the applicant’s telephone conversations had not been completed and some of the applicant’s accomplices had not been charged yet. The applicant refused to cooperate with the investigation and there was a risk that she might abscond, reoffend or put pressure on witnesses if released.
18. On 31 May 2007 the Podolsk Town Court extended the applicant’s detention until 3 October 2007. It noted that the applicant was charged with a particularly serious offence and that further investigation was necessary. The purpose of her detention was to ensure that the investigation was completed effectively and in good time and to eliminate any risk of her absconding, reoffending or hampering the proceedings.
19. In her appeal submissions the applicant complained that the court’s conclusions had not been based on relevant facts. She had a permanent place of residence and employment, positive references and a clean criminal record. There was no evidence of any attempts to interfere with the investigation, either on her part or on the part of her co-defendants who were not in custody.
20. On 13 June 2007 the Moscow Regional Court upheld the extension order on appeal.
21. On 24 September 2007 the Moscow Regional Court extended the applicant’s detention until 3 February 2008, referring to the gravity of the charges, the need for a further investigation and the risk of her absconding or interfering with the investigation.
22. The applicant appealed. In her grounds of appeal she complained, in particular, that the length of her detention had exceeded a “reasonable time”, contrary to 5 § 3 of the Convention. She submitted that all evidence had been already collected and the investigation completed, save for certain purely administrative formalities. She further claimed that the Regional Court’s conclusion that she might abscond or interfere with the investigation had been hypothetical and had not been supported by relevant facts. The court had disregarded her arguments that she had a permanent place of residence and employment, positive references, a clean criminal record and a terminally ill brother. She also complained about inhuman conditions of her detention, in particular overcrowding, insufficient number of sleeping places and poor sanitary conditions. She asked the court to apply a more lenient preventive measure.
23. On 30 November 2007 the Supreme Court of the Russian Federation upheld the extension order on appeal. It noted, in particular, that the maximum eighteen-month time-limit permitted by the domestic law had not been exceeded.
24. On 18 January 2008 the Moscow Regional Court extended the applicant’s detention until 3 April 2008. It noted that the defendants and their counsel were studying the voluminous case file and the investigator needed time to prepare the case for the committal before a court. It referred to the complexity of the case, the number of the defendants, the gravity of the charges against the applicant and her leadership of an organised criminal group. The applicant’s arguments about her good character were insufficient to warrant release. The court found that she might reoffend, abscond, or intimidate witnesses. It also rejected the applicant’s request to be released on bail of 100,000 Russian roubles (RUB, approximately 2,800 euros (EUR)), finding that there was no reason to amend the preventive measure.
25. In her appeal submissions the applicant asked to be released. She complained that the court had not given reasons for rejecting her bail offer and offered to post higher bail if the proposed amount was insufficient. She argued that the length of her detention had exceeded a “reasonable time” and that the investigating authorities had failed to display “special diligence” in the conduct of the investigation. In particular, they had procrastinated in preparing the case for remittal before a court. She further submitted that she could no longer interfere with the investigation as it had been completed, all witnesses had been questioned and material evidence collected. Finally, she again complained of overcrowding, insufficient sleeping places and poor sanitary conditions in the detention facility and submitted that the combination of those factors to which she had been exposed for many months had already resulted in a deterioration in her health.
26. On 13 March 2008 the Supreme Court upheld the detention order on appeal, finding that it had been lawful, well-reasoned and justified.
27. On 17 March 2008 the Moscow Regional Court extended the applicant’s detention until 3 July 2008. It noted that the defendants and their counsel were studying the case file and that the investigator needed time to prepare the case for committal before a court. It referred to the complexity of the case, the number of the defendants, the gravity of the charges against the applicant and her leadership of an organised criminal group. It also noted that her drug test had been positive, therefore there were reasons to believe that she might abscond, reoffend, intimidate witnesses or interfere with the proceedings in some other way.
28. The applicant appealed, repeating her arguments set forth in the previous appeal submissions. She also argued that the drug test had been performed a long time ago and its results were irrelevant for the assessment of the risk of absconding, reoffending or interfering with the proceedings.
29. On 7 May 2008 the Supreme Court quashed the extension decision and ordered that the applicant be released on bail of RUB 100,000. It found that the Regional Court had not adduced sufficient reasons to justify an extension of the applicant’s detention up to twenty-one months. In particular, it held that under domestic law the complexity of the case could only serve as a justification for up to twelve months’ detention and could not justify an extension of detention beyond that time-limit. The Regional Court’s conclusion that the applicant might abscond, reoffend or interfere with the proceedings had not been supported by relevant facts or evidence. The Regional Court had disregarded such pertinent facts as the applicant’s positive references, permanent residence and employment and her family situation. It had failed to take into account the recent death of her brother, which mitigated the risk of her absconding as in such circumstances she naturally wished to be with her family. As the investigation had been completed and the witnesses questioned, the risk of interfering with the proceedings was also negligible. The results of the drug test were irrelevant for the assessment of the risk of reoffending, as the test had been performed immediately after the arrest, that is more than a year before, and the applicant had never been medically certified as being a drug addict. The Supreme Court further referred to the applicant’s frail health and “her well-founded complaints about the inhuman conditions of her detention, which caused her humiliation and imperilled her health”. Finally, it found fault with the Regional Court for its failure to consider the possibility of applying a more lenient preventive measure, although the applicant had asked to be released on bail.
30. On the same day the applicant posted bail and was released. It appears that the criminal proceedings against her are still pending.
31. From 11 October 2006 to 7 May 2008 the applicant was held in detention facility no. IZ-50/3 in the town of Serpukhov, the Moscow Region.
32. According to a certificate of 10 April 2008 from the facility administration, produced by the Government, from 11 October 2006 to 17 September 2007 and from 25 September 2007 to 7 May 2008 the applicant was held in cell no. 32 measuring 21.2 sq. m. It was equipped with eight bunks and accommodated five to eight inmates. From 17 to 25 September 2007 she was held in cell no. 52 measuring 41 sq. m. It was equipped with twelve bunks and accommodated eight inmates. The Government supported their assertions with copies of extracts from registration logs showing the number of detainees on 11 October, 4 November and 8 December 2006, 19 January, 6 February, 2 April, 3, 14, 15, 21, 22 and 23 May, 6 and 7 June, 8 and 9 July, 9 August, 4 and 17 September, 11 October, 13 November and 18 December 2007, and 11 January, 6 February, 11 March and 9 April 2008. They further submitted that the applicant had at all times had a separate bunk and had been provided with clean bedding and a mattress which was 6.5 centimetres thick.
33. The applicant did not dispute the cell measurements or the number of bunks. She disagreed, however, with the number of inmates asserted by the Government. According to her, cell no. 32 accommodated up to twelve inmates. At times inmates did not have individual bunks and had to take turns to sleep. The metal bunks were covered with thin mattresses. The applicant, who suffered from back pain, had to stuff a layer of magazines between the metal frame and the mattress to make her bed softer.
34. The Government contended that the cells had natural light from the windows. Each cell had two windows measuring 1.44 m in width and 1.60 m in length. The windows were covered with metal bars. Openings between the metal bars, measuring 10 centimetres in width and 20 centimetres in length, allowed natural light. The cells were also equipped with fluorescent lamps which functioned during the day and at night. The applicant stated that the windows were covered with thick metal bars that blocked access to natural light. The openings between the metal bars measured no more than five centimetres by five centimetres. The artificial light was dim and did not allow inmates to read or write. As the artificial light was never switched off at night the applicant’s sleep was disturbed.
35. The Government submitted that each cell had a ventilation system. They were also naturally ventilated through the windows. They admitted that there was a pigsty 62 m away from the detention facility. They insisted however that the windows of the applicant’s cells looked onto the opposite side. There were no insects or rodents in the detention facility, as all the cells were disinfected every month. It follows from the certificate of 10 April 2008 from the facility administration that sanitary services cleansed the cells regularly to reduce the number of rodents and insects. The applicant claimed that there was no forced ventilation and it was stifling and smoky in the cells. It was also smelly as the windows faced a pigsty. The cells swarmed with flies, mosquitoes and lice. Inmates had to do their laundry indoors, creating excessive humidity. The ceiling was covered with fungus. Some of the inmates were suffering from tuberculosis.
36. Relying on the certificates issued by the facility administration on 10 April 2008, the Government stated that the average temperature in the cells was 20 to 23 degrees Celsius both in winter and in summer. The floor was covered by wood plates which were four centimetres thick. According to the applicant, it was very cold in the cells in autumn and spring when the heating system was not on. She had to sleep in woollen clothes. The cells had a concrete floor covered with thin wood flooring and it was freezing to walk on.
37. It follows from the same certificates produced by the Government that the cells were equipped with a lavatory bowl, a sink and a tap with running cold and hot water. This was separated from the living area by a partition 167 centimetres in height in cell no. 32 and 137 centimetres in height in cell no. 52. Toilet articles and detergents were distributed regularly. In cell no. 32 the dining table was situated 0.63 m from the toilet bowl, while in cell no. 52 the distance between the toilet bowl and the dining table was 2.90 m. The applicant disagreed with this description. She claimed that the lavatory bowl was placed in the corner of the cell. There was indeed a partition on one side, but the other side was left unshielded so that the person using the toilet was in view of the other inmates and the warders. The dining table was fixed to the floor less than a metre from the toilet and the bunks were 1.5 metres from it. No toilet articles or detergents were distributed. There was no running hot water in the cell but detainees were permitted to use immersion heaters.
38. The Government further contended that inmates were allowed to take a shower once a week and were provided at that time with clean bedding and towels. The temperature in the shower hall was 31 degrees Celsius, while the water temperature was 70 degrees Celsius. The water temperature could be adjusted by the warders upon request. According to the applicant, inmates were allowed to take a shower once a week for ten or fifteen minutes. The water was too hot. It took time to call a warder to adjust the temperature and then inmates had insufficient time to shower. It was so cold in the changing room in winter that the door was covered with ice.
39. Finally, the Government submitted that inmates were provided with sufficient and wholesome food. There were containers with boiled drinking water in each cell. The applicant claimed that the food was insipid and she could not bring herself to eat it. Inmates were not provided with drinking water and had to drink tap water which did not meet sanitary conditions.
40. The Government submitted that the applicant had an hour-long walk daily. The yard measured 20.8 sq. m. It was covered by a roof to protect inmates from rain. The entire cell population was taken to the yard at once. The number of inmates walking in the yard simultaneously with the applicant varied between four and seven.
41. The applicant did not dispute the yard measurements. She claimed however that up to twelve detainees were taken into the yard at once. The walls were coated with shuba, a sort of abrasive concrete lining, designed to prevent detainees from leaning on the walls. The opening to the sky was covered with rusty metal bars. When it rained rusty water came pouring down on the detainees. The yard had a concrete floor and was freezing to walk on. It was very smoky in the yard.
42. “Preventive measures” or “measures of restraint” (меры пресечения) include an undertaking not to leave a town or region, personal surety, bail and detention (Article 98). If necessary, the suspect or accused may be asked to give an undertaking to appear (обязательство о явке) (Article 112 of the CCrP).
43. When deciding on a preventive measure, the competent authority is required to consider whether there are “sufficient grounds to believe” that the accused would abscond during the investigation or trial, reoffend or obstruct the establishment of the truth (Article 97). It must also take into account the gravity of the charge, information on the accused’s character, his or her profession, age, state of health, family status and other circumstances (Article 99).
44. Detention may be ordered by a court if the charge carries a sentence of at least two years’ imprisonment, provided that a less restrictive preventive measure cannot be applied (Article 108 § 1).
45. After arrest the suspect is placed in custody “during the investigation”. The period of detention during the investigation may be extended beyond six months only if the detainee is charged with a serious or particularly serious criminal offence. No extension beyond eighteen months is possible (Article 109 §§ 1-3). The period of detention “during the investigation” is calculated up to the day when the prosecutor sends the case to the trial court (Article 109 § 9).
46. From the date the prosecutor forwards the case to the trial court, the defendant’s detention is “before the court” (or “during the trial”). The period of detention “during the trial” is calculated up to the date the judgment is given. It may not normally exceed six months, but if the case concerns serious or particularly serious criminal offences, the trial court may approve one or more extensions of no longer than three months each (Article 255 §§ 2 and 3).
47. Section 22 of the Detention of Suspects Act (Federal Law no. 103-FZ of 15 July 1995) provides that detainees should be given free food sufficient to maintain them in good health according to standards established by the Government of the Russian Federation. Section 23 provides that detainees should be kept in conditions which satisfy sanitary and hygienic requirements. They should be provided with an individual sleeping place and given bedding, tableware and toiletries. Each inmate should have no less than four square metres of personal space in his or her cell.
VIOLATED_ARTICLES: 3
5
